PER CURIAM.
This appeal by the third-party counter-defendants below seeks review of an order striking their defense of collateral estoppel arising out of the verdict in an earlier trial in the case and setting the previously severed third-party counterclaim against them for a subsequent trial. The order is obviously neither a final judgment which would support a plenary appeal pursuant to Fla. R.App.P. 9.110 nor one of the non-final orders subject to review under Fla.R.App. 9.130. Moreover, since the alleged error may be considered on a subsequent appeal from an adverse final judgment if one is entered against the present appellants, it is inappropriate to treat this proceeding as a petition for certiorari. See Harte v. Palm Beach Biltmore Condominium Ass’n, 436 So.2d 444 (Fla. 4th DCA 1983). For these reasons, the court lacks jurisdiction over this appeal, and it is accordingly dismissed.